AMENDMENT TO EMPLOYMENT AGREEMENT
(as Amended and Restated as of June 12, 1998)

This Amendment (“Amendment”) to the Employment Agreement as Amended and Restated
as of June 12, 1998 (the “Employment Agreement”) by and between CSK AUTO, INC.,
an Arizona corporation (the “Company”) and MAYNARD JENKINS, an individual
residing at 19859 N. 84th Way, Scottsdale, AZ 85255 (the “Executive”), is made
and entered into as of the      day of      , 2006.

WHEREAS, the Executive and the Company have entered into the Employment
Agreement governing the terms and conditions of the Executive’s employment and
benefits payable upon the termination thereof; and

WHEREAS, the Company established the CSK Auto Corporation Long-Term Incentive
Plan (the “LTIP”), effective as of June 28, 2005, which, inter alia, provides
for the acceleration of LTIP benefits upon an involuntary termination of
employment without Cause or a voluntary termination for Good Reason following a
Change in Control; and

WHEREAS, as a result of the establishment of the LTIP, the Company and the
Executive wish to amend the Employment Agreement to include certain provisions
of the LTIP concerning Change in Control excise tax gross-up payments; and

WHEREAS, the Company and Executive wish to further amend the Employment
Agreement, effective as of January 1, 2005, to comply with the new Internal
Revenue Code Section 409A;

NOW, THEREFORE, BE IT RESOLVED that the Employment Agreement is amended as
follows:

1. Section 6.3 is hereby amended, effective as of January 1, 2005, to include a
new subsection 6.3(a), to read as follows:

6.3(a) Effective as of January 1, 2005, to the extent that payment of
severance/salary continuation or other consideration hereunder would be
considered “deferred compensation” under Section 409A of the Internal Revenue
Code, as amended (the “Code”), no amounts shall be payable to the Executive that
result from the termination of the Executive’s employment with the Company prior
to the earlier of (i) the Executive’s death or Disability (within the meaning of
Code Section 409A) or (ii) the date that is six months following the Executive’s
separation from service with the Company (within the meaning of Section 409A).

2. The Employment Agreement is hereby amended to include a new Article 7,
renumbering the remaining Articles accordingly. The new Article 7 shall read as
follows:



  7.   Tax Indemnity Payments.

(a) Notwithstanding anything in this Employment Agreement or any other agreement
between the Executive and the Company to the contrary, in the event that it
shall be determined that the aggregate payments or distributions by the Company,
any purchaser, successor, or assign thereof, or any of its or their affiliates
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms hereof, the LTIP or otherwise, but
determined without regard to any additional payments required under this
Article 7 (each a “Payment”), constitute “parachute payments” (as such term is
defined under Section 280G of the Code or any successor provision, and the
regulations promulgated thereunder (collectively, “Section 280G”)) which exceed
three times the Executive’s “base amount” (as such term is defined under
Section 280G) and are therefore subject to the excise tax imposed by
Section 4999 of the Code or any successor provision (collectively,
“Section 4999”) or any interest or penalties with respect to such excise tax
(the total excise tax, together with any interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”)), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any federal, state or local income and self-employment taxes and Excise Tax (and
any interest and penalties imposed with respect to any such taxes) imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of Article 7(c) hereof, all determinations
required to be made under this Article 7, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company’s
public accounting firm (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Article 7, shall be paid by the
Company to the Executive within five (5) business days of the receipt of the
Accounting Firm’s determination (it being understood, however, that the Gross Up
Payment may, if permitted by law, be paid directly to the applicable taxing
authorities). If the Accounting Firm determines that no Excise Tax is payable by
the Executive, it shall furnish the Executive with a written report detailing
its determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made by the Company (an
“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (an “Overpayment”), consistent with the
calculations required to be made hereunder. In either such event, the Accounting
Firm shall determine the amount of the Underpayment or Overpayment that has
occurred. In the event that the Company exhausts its remedies pursuant to
Article 7(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. In the case of an Overpayment,
the Executive shall, at the direction and expense of the Company, take such
steps as are reasonably necessary (including, if reasonable, the filing of
returns and claims for refund), and otherwise reasonably cooperate with the
Company to correct such Overpayment (or, if retained by the Executive, at his
own expense to repay such Overpayment); provided, however, that (i) in the event
of an Overpayment actually paid to the IRS or other relevant taxing authority,
and provided that the Executive uses his best efforts to seek a refund of any
such Overpayment, the Executive shall not be obligated to return to the Company
an amount greater than the net after-tax portion of the Overpayment that he has
retained or has recovered as a refund from the applicable taxing authorities and
(ii) this provision shall be interpreted in a manner consistent with the intent
of Article 7(a) hereof to make the Executive whole, on an after-tax basis, from
the application of Section 4999.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require a payment by the
Company, or a change in the amount of the payment by the Company of, the
Gross-Up Payment. Such notification shall be given as soon as practicable after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid; provided that the failure to give any notice pursuant to this Article 7(c)
shall not impair the Executive’s rights under this Article 7 except to the
extent the Company is materially prejudiced thereby. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income, self-employment
or other tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses.

Without limitation on the foregoing provisions of this Article 7(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided further, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income, self-employment or other tax
(including interest or penalties with respect to any such taxes) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and provided further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

If, after the receipt by the Executive of any Overpayment or any amount advanced
by the Company pursuant to Article 7(c) hereof, the Executive becomes entitled
to receive, and receives, any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of Article 7(c)
hereof) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Article 7(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of ninety (90) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

CSK AUTO, INC.

 
By:
 
Name:
 
Title: _______________________
 
EXECUTIVE
MAYNARD JENKINS

     

